     Case 2:20-cv-00242-JTN-MV ECF No. 9, PageID.65 Filed 05/06/21 Page 1 of 5




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
                                       NORTHERN DIVISION
                                             ______

STEVEN JON WILCOX,

                           Plaintiff,                           Case No. 2:20-cv-242

v.                                                              Honorable Janet T. Neff

UNKNOWN KIENITZ et al.,

                           Defendants.
____________________________/

                              OPINION DENYING LEAVE
                    TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

                  This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff sought leave to proceed in forma pauperis. The Court initially granted Plaintiff leave to

so proceed. (Order, ECF No. 5.) The Court granted Plaintiff leave despite the fact that, when the

Court considered Plaintiff’s motion, Plaintiff had filed five complaints that had been dismissed for

failure to state a claim upon which relief might be granted. All of those complaints, however, were

dismissed after October 1, 2020, the date Plaintiff purportedly signed the complaint.1 For that

reason, the Court concluded Plaintiff was not barred from proceeding in forma pauperis by 28

U.S.C. § 1915(g).

                  After granting Plaintiff in forma pauperis status, the Court proceeded to review the

case under 28 U.S.C. §§ 1915(e), 1915A and 42 U.S.C. § 1997e(c)(1). That review revealed

evidence to contradict the assumption that Plaintiff handed over the complaint for mailing on the


1
  Under the “prison mailbox rule” a pro se prisoner’s complaint is deemed filed when it is handed over to prison
officials for mailing to the court. Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008). “Cases expand the understanding
of this handing-over rule with an assumption that, absent contrary evidence, a prisoner does so on the date he or she
signed the complaint.” Id. (citations omitted).
    Case 2:20-cv-00242-JTN-MV ECF No. 9, PageID.66 Filed 05/06/21 Page 2 of 5




date he purportedly signed the complaint. Specifically, the complaint references events that

occurred after October 1, 2020. (Compl., ECF No. 1, PageID.5) (“I was not provided with any

notice of the DOM or the changes to the mail policy prior to 10-11-20, four days before it became

effective.”) Additionally, Plaintiff’s motion for leave to proceed in forma pauperis, which was

mailed to the Court in the same envelope as the complaint, was purportedly signed on October 11,

2020. (Mot., ECF No. 2, PageID.11.) Finally, Plaintiff’s trust account certificate was signed by

his facility’s business manager on November 17, 2020 (ECF No. 2-1, PageID.14), and a transaction

summary that reflects transactions from October 1, 2020, through November 17, 2020, is included.

(ECF No. 2-1, PageID.23–24.) The assumption that Plaintiff handed the complaint over on the

date he purportedly signed it—October 1, 2020—is, therefore, invalid.

                  Plaintiff’s complaint was postmarked December 5, 2020, and docketed by the Court

on December 9, 2020. Based on the typical lag between the postmark date and the signature date

of Petitioner’s submission in this case and others, the Court concludes that Petitioner handed over

his complaint for filing no earlier than the date the Court dismissed, for failure to state a claim,

Plaintiff’s complaint in Wilson v. Schroeder et al., No. 2:20-cv-218 (W.D. Mich.)—Plaintiff’s

third such dismissal.

                  Because Plaintiff has filed at least three lawsuits that were dismissed as frivolous,

malicious or for failure to state a claim, he is barred from proceeding in forma pauperis under 28

U.S.C. § 1915(g). Accordingly, the Court will vacate the February 1, 2021 order granting Plaintiff

leave to proceed in forma pauperis. (ECF No. 5.) The Court will order Plaintiff to pay the $402.00

civil action filing fees applicable to those not permitted to proceed in forma pauperis.2 This fee


2
 The filing fee for a civil action is $350.00. 28 U.S.C. § 1914(a). The Clerk is also directed to collect a miscellaneous
administrative fee of $52.00. 28 U.S.C. § 1914(b); https://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule. The miscellaneous administrative fee, however, “does not apply to applications for a
writ of habeas corpus or to persons granted in forma pauperis status under 28 U.S.C. § 1915.” Id.

                                                           2
  Case 2:20-cv-00242-JTN-MV ECF No. 9, PageID.67 Filed 05/06/21 Page 3 of 5




must be paid within twenty-eight (28) days of this opinion and accompanying order. If Plaintiff

fails to pay the fee, the Court will order that this case be dismissed without prejudice. Even if the

case is dismissed, Plaintiff must pay the $402.00 filing fees in accordance with In re Alea, 286

F.3d 378, 380–81 (6th Cir. 2002).

                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created the right

economic incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For

example, a prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed

in forma pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C.

§ 1915(b). The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth

Circuit. Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.



                                                  3
  Case 2:20-cv-00242-JTN-MV ECF No. 9, PageID.68 Filed 05/06/21 Page 4 of 5




28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604–06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In more than

three of Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were

frivolous, malicious, and/or failed to state a claim. See Wilcox v. Supnick et al., No. 2:20-cv-172

(W.D. Mich. Oct. 19, 2020); Wilcox v. Washington et al., No. 2:20-cv-221 (W.D. Mich. Nov. 17,

2020); Wilcox v. Schroeder et al., No. 2:20-cv-218 (W.D. Mich. Dec. 1, 2020); Wilcox v. Mnuchin

et al., No. 2:20-cv-211 (W.D. Mich. Jan. 4, 2021); Wilcox v. Lancour et al., No. 2:20-cv-183 (W.D.

Mich. Jan. 22, 2021). All of Plaintiff’s dismissals were entered after enactment of the PLRA on

April 26, 1996. Three of Plaintiff’s dismissals preceded the filing of the instant complaint.

                Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). Plaintiff does not allege facts showing

that he is in imminent danger of serious physical injury. His complaint relates to the rejection of

mail during September of 2020.

                Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the civil

action filing fees, which total $402.00. When Plaintiff pays his filing fees, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not




                                                   4
  Case 2:20-cv-00242-JTN-MV ECF No. 9, PageID.69 Filed 05/06/21 Page 5 of 5




pay the filing fees within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $402.00 filing fees.



Dated:    May 6, 2021                                 /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
330 Federal Bldg.
202 W. Washington St.
PO Box 698
Marquette, MI 49855

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                 5
